Case 1:21-cv-04168-MKB-MMH Document 1 Filed 07/26/21 Page 1 of 3 PageID #: 1




PATRICIA A. O’CONNOR (PO5645)
BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778



WM 21-402 PO
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
SLOBODANKA KOSTIC,                                                       Docket No.:

                                           Plaintiff,

                 -against-                                               NOTICE OF REMOVAL

WALMART, INC.,

                                            Defendant.
---------------------------------------------------------------------X


TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:


                 Defendant, WAL-MART STORES EAST, LP I/S/H/A WALMART, INC., for the

removal of this action from the Supreme Court of the State of New York, County of QUEENS, to

the United States District Court for the EASTERN District of New York, respectfully shows this

Honorable Court:

                 FIRST:           Defendant, WAL-MART STORES EAST, LP is a defendant in a Civil

action brought against it in the Supreme Court of the State of New York, County of QUEENS,

entitled:
Case 1:21-cv-04168-MKB-MMH Document 1 Filed 07/26/21 Page 2 of 3 PageID #: 2




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
---------------------------------------------------------------------X
SLOBODANKA KOSTIC,                                                       Index No.: 713713/2021

                                           Plaintiff,

                 -against-

WALMART, INC.,

                                            Defendant..
---------------------------------------------------------------------X

Copies of the Summons, the Complaint, and WAL-MART STORES EAST, LP’s Answer are

annexed hereto as Exhibit “A”.

                 SECOND: That this action seeks recovery for damages sustained as a result of

personal injuries allegedly suffered by the plaintiff while on the defendant's premises.

                 THIRD: The grounds for removal are that this Court has original jurisdiction

pursuant to 28 § 1332(a)(1). The amount in controversy exceeds the sum or value of $75,000,

exclusive of interests and costs, and is between citizens of different States. Annexed hereto as

Exhibit “B” is defendant’s Combined Discovery Demands. Annexed hereto as Exhibit “C” is

plaintiff’s Verified Bill of Particulars, received by this defendant on July 22, 2021.

                 FOURTH: The defendant, WAL-MART STORES EAST, LP, is a Delaware limited

partnership with its corporate headquarters and principal place of business in Arkansas. WSE

Investment, LLC, is the limited partner of WAL-MART STORES EAST, LP, and WSE

Management, LLC is the General Partner. Both are Delaware companies with their principal places

of business in Arkansas. The sole member of both limited liability companies is Wal-Mart Stores

East, Inc. Wal-Mart Stores East, Inc. is a citizen of Arkansas. It is incorporated in Arkansas and

its principal place of business is in Arkansas. Thus, for diversity purposes, the defendant is a citizen
Case 1:21-cv-04168-MKB-MMH Document 1 Filed 07/26/21 Page 3 of 3 PageID #: 3




of Arkansas. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 108 L.Ed.2d

157 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the

citizenship of each of its general and limited partners); Cosgrove v. Bartolotta, 150 F.3d 729, 731

(7th Cir.1998) (stating that, for purposes of diversity jurisdiction, a limited liability company has

the citizenship of its members).

               FIFTH: That upon information and belief Plaintiff is a citizen of the State of New

York, County of QUEENS.

               SIXTH: In that this action is between citizens of different states and seeks damages

in excess of $75,000.00, than pursuant to 28 U.S.C.A. ' 1332 and 28 U.S.C.A. ' 1441 and ' 1446

the case should be removed from the Supreme Court of the State of New York, County of QUEENS

to the United States District Court for the EASTERN District of New York.

Dated: Northport, New York
       July 23, 2021

                                              Yours, etc.

                                              BRODY, O’CONNOR & O’CONNOR, ESQS.
                                              Attorneys for Defendant


                                              By:     s/
                                                      PATRICIA A. O’CONNOR (PO 5645)
                                                      7 Bayview Avenue
                                                      Northport, New York 11768
                                                      (631) 261-7778
                                                      File No.: WM 21-402 PO


TO:    LEVIDOW, LEVIDOW & OBERMAN, P.C.
       Attorneys for Plaintiff
       299 Broadway, Suite 1800
       New York, New York 10007
       (212) 964-3290
